Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on December 7, 2021. Claims 4, 8, 12 and 16 were canceled. Claims 1-3, 5-7, 9-11 and 13-15 are now pending in the application.
	
Terminal Disclaimer
3. 	The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/039,059, now U.S. Patent No. 10,681,706, has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 12/07/2021 are acknowledged. With respect to the rejections of claims 1-3, 5-7, 9-11 and 13-15 under 35 U.S.C. 112, second paragraph and 102(a)(1) or (2), the outstanding applicant’s amendment/arguments (see REMARKS, pages 6-

Allowable Subject Matter
5.	Claims 1-3, 5-7, 9-11 and 13-15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The instant application claims essentially same subject matters of parent application 16/039,059, previously prosecuted and issued into patent number 10,681,706. Claims 1-3, 5-7, 9-11 and 13-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,681,706. However, the terminal disclaimer filed 12/07/2021 has overcome the rejection. Therefore, the instant application is allowed for the same rationales discussed in the parent application 16/039,059 as incorporated hereinafter. 
Moreover, The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed user equipment ‘UE’ (claim 5) and method (claim 1) for processing a downlink signal in the wireless communication system, comprising, among other limitations, the novel and unobvious limitations as “ ... ; and processing the downlink signal, wherein, based on a notification indicating that at least one symbol within the transmission time interval is not intended to the UE being received from the BS, the downlink signal is processed on an assumption that there is no transmission intended for the UE, except for a synchronization signal intended for the UE, on the at least one symbol.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-3 and 6-7.
transmitting a downlink signal to a user equipment ‘UE’ within a transmission time interval, wherein, based on a notification indicating that at least one symbol within the transmission time interval is not intended to the UE being transmitted to the UE, the downlink signal is processed by the UE on an assumption that there is no transmission intended for the UE, except for a synchronization signal intended for the UE, on the at least one symbol.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 10-11 and 14-15.

6. 	References U.S. 8,204,025; U.S. 9,185,700 and U.S. 9,462,585 are cited because they are put pertinent to improve the resource allocation and channel configuration in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        

February 15, 2022